Citation Nr: 1417678	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-46 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for headaches, fainting, and dizziness residuals of craniotomy.  

2.  Entitlement to service connection for headaches, fainting, and dizziness residuals of craniotomy (claimed as residuals, status post head trauma).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 11, 1973 to September 28, 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision issued by the RO.  

The Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge in November 2011.  A copy of the transcript is associated with the claims file.  

A review of the Virtual VA and VBMS electronic claims files associated with the Veteran's claim reveals documents that are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  In a final decision issued in April 2002, the RO denied the Veteran's claim of service connection for headaches, fainting, and dizziness residuals of craniotomy.  

2.  The evidence added to the record since the April 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for headaches, fainting, and dizziness residuals of craniotomy.  

3.  The Veteran is shown to have experienced headaches, fainting and dizziness as the residuals of an earlier craniotomy that clearly and unmistakably existed prior to her entrance into active service.  

4.  The pre-existing residuals of craniotomy manifested by headaches, fainting and dizziness is shown clearly and unmistakably not to have increased in severity beyond natural progression during the Veteran's brief period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 2002 rating decision to reopen the claim of service connection for headaches, fainting, and dizziness residuals of craniotomy.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  As the presumption of soundness is rebutted, the pre-existing disability manifested by the residuals of a craniotomy to include headaches, fainting and dizziness was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of Notification and Assistance 

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the application to reopen, further discussion of the VCAA with regard to that claim is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 

As to the remaining claim being decided herein, in an August 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in the August 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and Social Security records.  The Veteran was afforded a September 2010 VA examination.  For the reasons stated below, the Board finds that this examination was adequate. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


New and Material Evidence

The RO denied the Veteran's claim for service connection for headaches, fainting, and dizziness residuals of craniotomy in an April 2002 rating decision.  The claim was denied on the basis that headaches, fainting, and dizziness residuals of craniotomy preexisted service and was not aggravated by service.  

The Veteran was notified of this decision and of her appellate rights in an April 2002 letter, but did not perfect a timely appeal.  Moreover, no evidence was associated with the claims file within one year of the RO's decision.  As such, the April 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

Since the April 2002 rating decision, evidence has been received, including VA treatment records and the Veteran's lay assertion that she did not have headaches, dizziness or fainting, prior to service.  

This evidence is new in that it was not of record at the time of the April 2002 decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's headaches, fainting, and dizziness residuals of craniotomy were aggravated by service beyond the natural progress of the disability.  

For those reasons, the Board finds that the evidence received since the April 2002 rating decision warrants a reopening of the Veteran's claim of service connection for headaches, fainting, and dizziness residuals of craniotomy, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When, however, the evidence indicates that a disability for which a Veteran claims service connection pre-existed service, the Board must consider the principles relating to the presumption of soundness.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the Veteran's June 1973 enlistment examination revealed that, on clinical evaluation, her head, face, neck and scalp were "normal" and that the Veteran denied having frequent or severe headaches, dizziness or fainting spells or a head injury.  The Board finds that no defects, infirmities or disorders were noted at the time of entry into service.  Hence, the Veteran is presumed to have been in sound condition at service entry.

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  See also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  

A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

For the following reasons, these high standards for rebutting the presumption of soundness have been met in this case.  

In the Veteran's lay statements and statements made to health care providers, the Veteran endorsed that, prior to service, she was struck on head by a horseshoe and subsequently underwent a craniotomy in 1963 and reconstructive cranioplasty with a prosthetic plate inserted in 1965.  

Thus, the service treatment records and VA treatment records clearly establish that the Veteran underwent a craniotomy in 1963 and cranioplasty in 1965, even though she did not disclose this significant information or identify any related manifestations in connection with her entry into service.  

The evidence overall establishes that the Veteran suffered a subdural hematoma and underwent ameliorative surgery before service.  The Board therefore finds clear and unmistakable evidence that she had the residuals of a craniotomy and cranioplasty that were performed prior to service.  

The remaining question is whether there is clear and unmistakable evidence that the preexisting disability manifested by the residuals of the craniotomy and cranioplasty was not aggravated by service.   

As discussed, the Veteran's entrance examination did not contain any notations relating to the Veteran having serious head trauma or the residuals of an apparent subdural hematoma that was treated by way of the craniotomy and cranioplasty prior to service.  

Significantly, about two weeks after her enlistment, the Veteran was rendered medical attention after she "passed out" on the parade field.  She reported at that time that she had a craniotomy at age 9 and was then referred for a "fitness for duty examination" with a neurosurgery consultation.  

In a corresponding report of medical history, the Veteran is shown to have endorsed having had a head injury and dizziness or fainting spells.  Significantly, at that time, she expressly denied having frequent or severe headaches.  

The August 1973 neurosurgery consultation report revealed that, at age 9, the Veteran received a blow to the head and was rendered unconscious, hospitalized, and had either bilateral burr holes or a bilateral craniotomy.  

The report documented that the Veteran had made a slow recovery and had suffered from recurrent headaches and some difficulty in concentration with occasional fainting episodes of an unknown etiology since that time.  

The clinical impression was that of status post probable subdural hematoma with craniotomy, and it was recommended that the Veteran be separated for a condition that existed prior to service.  

The medical personnel reasoned that there was a possibility of the development of a seizure disorder and the need for extensive diagnostic testing.  

The September 1973 service treatment records, separation examination, Medical Board proceeding, and the Medical Board report specifically provided that the Veteran's residuals of craniotomy existed prior to service and were not aggravated by service.  

Specifically, the Medical Board report noted that there was no evidence of increased intracranial pressure, and the skull series and chest X-ray studies were noted to be unchanged since the previous study in July 1973.  

It also contained a recommendation that the Veteran was unfit for service and should be separated for a physical disability, specifically the residuals of the craniotomy, that existed prior to service and that had not been aggravated by service.  

The diagnoses rendered by the Medical Board were those of absence, acquired of skull, 5 by 5 centimeter defect, right frontoparietal region, due to craniotomy for subdural hematoma, December 1963, and reconstruction cranioplasty with prosthetic plate, February 1965, not aggravated by service; traumatic hematoma of skull, right frontoparietal region, in December 1963, prior to service, the Veteran had been accidently hit in the head with a horseshoe by her brother while playing in the yard at home, existed prior to service, not aggravated by service; injury to the head, right frontoparietal region was noted, existed prior to service and not aggravated by service was noted.  

The VA treatment records show complaints of chronic headaches.  A September 2001 treatment record indicated that the Veteran's headaches were worsening as she aged.  She reported in June 2002 and July 2008 that she had headaches since her since her surgery in 1963.  She elaborated, in July 2008, that she had suffered from headaches almost all of her life, but within the past six months she began feeling soreness over the right flap site and felt that the screws in her head were coming out.    

The Veteran also underwent a VA examination in September 2010 and reported that, during basic training, she began passing out and having dizziness, headaches and nightmares that continued thereafter.  

The Veteran indicated that the residuals of the craniotomy were completely asymptomatic after the initial head injury until she entered the service.  The examiner noted in this regard that her history was not corroborated by a review of the service treatment records and the VA treatment records.  

Moreover, the examiner noted that the Veteran reported that she had not sought medical attention for her symptoms prior to coming to VA in 2001.  

The examiner rendered a diagnosis of a preexisting head injury; status post craniotomy for subdural hematoma and reconstruction cranioplasty with residual headaches and dizziness.  

After a thorough review of the Veteran's medical history, the examiner opined that the disability was not aggravated by military service, but increased due to the natural progression of the preexisting head injury/disease.  

The September 2010 opinion gave detailed information to support the VA examiner's conclusion that the Veteran's residuals of a craniotomy were not aggravated by service and, accordingly, must be accorded  significant probative value in deciding this case.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  

This is particularly true in light of the fact that the Veteran is not shown to have had any specific headache activity, head injury or superimposed seizure or brain abnormality during her treatment in service.  

The Veteran's medical history was described in great detail and the opinion was consistent with the other evidence of record, to include the contemporaneous medical reports from service.  As such, the Veteran's opinion was clearly based on a thorough review of the evidence of record and is of great probative value.  

The Board has also considered the Veteran's lay statements that she did not experience headaches, dizziness and fainting until service and that the residuals of the craniotomy were permanently aggravated by service.  However, she also testified that, prior to service, her headaches were "minor" and seemed unrelated to her head injury.  

To the extent that the Veteran now is found to be offering inconsistent statements about her headache activity, the Board finds it to be significant that she did not identify having any actual headache manifestations during her period of active service.  

Absent a showing of any headaches during her brief period of active service or chronic headaches until many years thereafter, the Board finds her lay assertions alone provide no basis for finding that the pre-existing head injury residuals underwent an increase in severity beyond  natural progress during service.          

The Veteran is competent to testify about her observable symptomatology and its history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The question of whether the Veteran's preexisting residuals from a craniotomy were permanently worsened by her service is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

To the extent that the Veteran's testimony may be competent, the opinion of the VA medical professional in this case is of sufficient probative weight to rebut the presumption of soundness.  

Furthermore, the Veteran's statements in this regard are of low probative value as they are inconsistent with her prior statements provided during service and to VA physicians for purposes of treatment that she had experienced headaches and dizziness since her craniotomy in 1963.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); see also Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For the foregoing reasons, the Board finds that the evidence is clear and unmistakable in showing that the Veteran's residuals of the craniotomy manifested by headaches, fainting and dizziness existed prior to service and were not permanently aggravated by service.  

Accordingly, as the presumption of soundness is rebutted, the claim must be denied.


ORDER

As new and material evidence has been received to the reopen the claim of service connection for headaches, fainting, and dizziness residuals of craniotomy, the appeal to this extent is allowed.  

Service connection for headaches, fainting, and dizziness as the residuals of the craniotomy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


